PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/788,593
Filing Date: 12 Feb 2020
Appellant(s): Ford Global Technologies, LLC



__________________
Benjamin J. Coon (57,916)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 8, 2022.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	4.1 The rejections of claims 22 and 23 under § 112 as failing to comply with the written description requirement should be reversed.
	Appellant argues in Page 4 that the features of claims 22 and 23 are repeatedly explained in the Specification as filed. Paragraph 48 explains reducing the vehicle acceptance rate while the vehicle can be charged from the grid. The example is reducing the vehicle charging acceptance rate if the 5kW from the local renewable energy system 10 and additional electrical energy from the grid 30 were used to charge the vehicle.
	Examiner respectfully disagrees because Paragraph [0048] of the present application indicated by the Appellant discusses reducing the acceptance rate based on the rate of the local renewable energy system. However, it does not disclose the reduction in the vehicle acceptance rate being triggered by the traction battery being charged by both the local renewable energy and the electrical grid as required by claims 22 and 23. There is no support on the Specification for the limitation of “adjusting reduces the vehicle charging acceptance rate to be less than what the traction battery of the electrified vehicle can be charged with if both electrical energy from the local renewable energy system and from an electrical grid were used to charge the traction battery of the electrified vehicle”. Therefore, the 112(a) rejection of claims 22 and 23 is maintained.
	
	In response to Appellants argument in Page 4 that nothing in the claim requires actually “receiving power” from both the electrical grid and the renewable energy system, it should be noted that Claim 22, Lines 3-4 and Claim 23, Lines 9-11 include the limitation “if both electrical energy from the local renewable energy system and from an electrical grid were used to charge the traction battery” {emphasis added}. Therefore, the claims require the traction battery being charged with energy from both the local renewable energy system and the electrical grid. 

	4.2 The rejection of claims 3 and 24 under § 112(b)
	Appellant did not present any supposed errors with the rejection of claims 3 and 24 under 112(b). Accordingly, the Appellant apparently agrees with the current rejection of claims 3 and 24 under 35 U.S.C. 112(b) as being indefinite.	

	4.3 The rejection of claims 1, 4-7, 13-18, 20 and 24 under § 103 obvious over Trudel et al. (2018/0034275) [hereinafter “Trudel”] in view of Reineccius (2017/0008413) [hereinafter “Reineccius”] should be reversed.
	Claims 1, 14, 15 and 16
	Appellant argues, regarding claim 1, in Page 5 that Trudel, as modified, fails to teach or suggest “adjusting a vehicle charging acceptance rate based, at least in part, on the local system delivery rate”. The vehicle in Trudel is not adjusting a vehicle acceptance rate. Instead, Trudel teaches avoiding malfunctions by providing communications to the vehicle when the provided charging rate falls below what the vehicle expects or desires.
	In response to Appellant’s argument, Trudel discloses after a reduction in a charger’s (50) charging rate an EV controller (70) continues accepting whatever charging rate the charger (50) can provide {see Trudel Par. [0074] “The way the charger 50 and the EV controller 70 handle the charging rate reduction may vary. One possibility is for the EV controller 70 to continue accepting whatever charging rate the charger 50 can offer” [emphasis added] and Fig.5}. Trudel discloses adjusting the vehicle acceptance rate to match the reduced charger charging rate.  Furthermore, the claim does not disallow receiving signals related to malfunctions.

	Appellant argues, in Page 6, that there is no adjusting of a vehicle charging acceptance rate as taught in Trudel. If the vehicle charging acceptance rate in Trudel were adjusted as the Examiner suggests, there would be no need to provide communications to the Trudel vehicle to make the EV controller of the vehicle aware that the reduction is deliberate and temporary. The vehicle in Trudel wants to receive more charge, and will issue an error if it does not. The vehicle has a vehicle charging acceptance rate that is higher than what the charger 50 can provide.
	In response to Appellant’s argument, Trudel discloses notifying an EV controller (70) of a reduction in a charger’s charging rate in order to prevent the EV controller (70) from interpreting a malfunction in the charger (50) and interrupting the charging process (see Par. [0071]). The EV controller (74) then can continue accepting the new charging rate from the charger (50) or it can terminate the charging process (Par. [0074]). Therefore, the vehicle’s charging acceptance rate is adjusted based on the communication of the charger’s charging rate. 

	Claim 6
	Appellant argues, in Page 7, that Trudel does not match or make any adjustment to a vehicle charging acceptance rate. Trudel simply communicates with an EV controller to indicate that the charging rate requested cannot be met. 
	In response, Trudel discloses a vehicle controller (70), after receiving communication from a charger controller (64) (Par. [0071]), continues to accept a lower charging rate offered by the charger (50) (Par. [0074]). Therefore, the vehicle’s charging acceptance rate is adjusted to match the charger’s charging rate.

	Claims 7 and 17
	Appellant argues, in Page 7, that in Trudel as modified there is no functioning utility grid to provide electrical power. Claim 7 makes clear that the electrical grid is “functionally available”. If the electrical grid is “functionally available” the rejection has failed to articulate a rationally-based reason for modifying Trudel to include the local system.
 	In response, Trudel discloses an electrified vehicle (46) electrically coupled to an electrical grid (AC power supply) that is functionally available to provide electrical power to charge a traction battery (48) (Par. [0055-56] and [0068]).
	Trudel does not explicitly disclose a local renewable energy system.
	Reineccius teaches a local renewable energy system (105) (Par. [0027]) (Fig.1). 
	One of ordinary skill in the art would have been motivated to include a local renewable energy system in the system of Trudel to have had continued power generation from on-site renewable sources if a grid becomes unavailable as disclosed in Reineccius (Par. [0042]).
	Furthermore, Reineccius discloses a functionally available electrical grid (130) (Par. [0035] and Fig.2). Accordingly, the combination of references meets the claim limitations. 

	Claims 13 and 18
	Appellant argues the rejection indicates that the charging rate being kept below a rate that is safe for the battery teaches the features of claim 13. This analysis is speculative and unsupported. Adjusting below the vehicle charging acceptance rate lowers the rate below the maximum rate that is “safe for the battery”.
	In response, it should be noted that Trudel discloses that after adjusting, the vehicle charging acceptance rate during charging (Par. [0067]) is less than a maximum vehicle charging acceptance rate (Par. [0060], rate at which it is safe to charge the battery.). The adjusted charging acceptance rate is a rate at which electrical energy can be safely injected into the battery. Therefore, the vehicle charging acceptance rate is kept below a maximum vehicle charging rate at which charging would be unsafe.


	Claim 20
 	Appellant argues in Page 9 that the alleged communication is not telling the vehicle a “local system delivery rate”.
	In response, Trudel discloses a charging station controller (64) sending communications to an EV controller (70) indicating a charging rate of a charger (50) (Par. [0071] and Fig.6 step “84”).

	4.4 The rejection of claims 2, 3 and 21 under § 103 as obvious over Trudel in view of Reineccius and further in view of Bissonette et al. (2012/0249065) [hereinafter “Bissonette”] should be reversed.
	Claims 2, 3 and 21
	Appellant argues, in regards to claim 2, that the rejection provides no rationally-based reason to modify Trudel to include a local electrical energy generating system when an electrical grid is electrically coupled to the electrified vehicle and functionally available to provide electrical power to charge the traction battery. The Examiner stated that the skilled person would make the modification “when an utility grid is not functioning.” This conflicts directly with the claim.
	In response, as seen in Pages 11 and 12 of the Final Action mailed on 12/17/2021, one of ordinary skill in the art would have been motivated to charge exclusively from a local renewable energy system when an electrical grid is electrically coupled and functionally available in the system of Trudel to have had given priority to an available renewable energy source that has no direct cost associated with it over a utility grid that has cost of power as disclosed in Bissonette (Par. [0086] “For example, the master controller may give priority to the solar generator over the utility as the solar power has no direct cost associated with it.” [emphasis added]). 

	4.6 The rejection of claim 12 under § 103 as obvious over Trudel in view of Reineccius and further in view of Goeltner (2010/0181957) [hereinafter “Goeltner”] should be reversed.
	Appellant states that even if the vehicle charging at the provided rate were considered adjusting, this would not be an adjusting “based on how much electrical energy generated by the local renewable energy system is transferred to local loads other than the electrified vehicle” as recited in claim 12.
	In response, Appellant did not provide any arguments to support the assumption that claim 12 distinguishes over the cited references. As noted in the Final rejection of 12/17/21, Goeltner teaches adjusting a vehicle charging acceptance rate of an electrified vehicle based on how much electrical energy generated by a local renewable energy system is transferred to local loads other than the electrified vehicle (Par. [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art to have applied the teachings of Goeltner to the combination of Trudel and Reineccius because the modified system would have maintained the equilibrium of the charging system and allowed a plurality of loads to reach respective charging needs as suggested by Goeltner (Par. [0037]).  



	4.7 The rejection of claim 22 under § 103 as obvious over Trudel in view of Reineccius and further in view of Miftakhov et al. (2017/0361727) [hereinafter “Miftakhov”] should be reversed.
	Appellant argues in Pages 10-11 that even if charging the vehicle in Trudel at a rate that is lower than what the vehicle wants to charge were considered an adjusting of the vehicle charging acceptance rate, the charging would certainly not be considered to be charging at a rate lower than when the vehicle would be charged with “if both electrical energy from the local renewable energy system and from an electrical grid were used to charge the traction battery of the electrified vehicle.”
	In response, Appellant did not provide any evidence or explanation to support the assumption that claim 22 distinguishes over the cited references. As noted in the Final rejection of 12/17/2021, Miftakhov teaches reducing a vehicle acceptance charging rate to be less than what a traction battery of electrified vehicle can be charged with if both electrical energy from a local renewable energy system (102) and from an electrical grid (107) were used to charge the traction battery of the electrified vehicle (Par. [0035-36]).  Accordingly, it would have been obvious to one of ordinary skill in the art to have applied the teachings of Miftakhov to the combination of Trudel and Reineccius because the modified system would have minimized the vehicle charging carbon emission footprint when utilizing the electrical grid and the local renewable energy system as suggested by Miftakhov (Par. [0035]).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
Conferees:
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        
July 22, 2022
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.